Citation Nr: 1730761	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty training in the U.S. Army National Guard from October 1975 to February 1976, and active duty service in the U.S. Army from March 1979 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.  

The Board notes that the Veteran specifically claimed service connection for schizophrenia; however, there are additional psychiatric diagnoses of record.  As such, the Board has broadened that claim in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2016.  


FINDING OF FACT

The Veteran's current schizophrenia and depressive symptoms were incurred in or are otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia and depressive symptoms have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's July 1975 entrance examination report does not list a psychiatric disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran's service treatment records indicate that the Veteran began to experience psychiatric symptoms including confusion and depression or excessive worry in May 1979 while on active duty; the Veteran's service personnel records indicate that he was granted an honorable discharge in September 1979 for an inability to adapt socially and due to evidence of social/emotional maladjustment.  VA medical records and private treatment records show the Veteran has been receiving treatment for psychiatric symptoms since June 1981, and was diagnosed as having chronic paranoid schizophrenia in June 1993.  

In an April 2011 lay statement, the Veteran's sister indicated that the Veteran "has suffered from mental issues since his time in service[,]" noting that "[b]efore going on active duty, [the Veteran] was an outgoing, stable and happy individual who faced life and responsibilities with vigor and vitality[,]" but that he has never been the same since his honorable discharge.  In his April 2011 Notice of Disagreement, the Veteran indicated that "[p]rior to the military, [he] had symptoms of paranoia, loss of concentration and depression[,]" but did not pursue treatment for those symptoms at the time.

Dr. T.M., a VA psychiatrist who had been treating the Veteran for schizophrenia and depressive symptoms, submitted a September 2012 medical opinion concerning the etiology of the Veteran's schizophrenia.  Dr. T.M. indicated that he reviewed the Veteran's military records, noting that those records indicated depression, excessive worry, and confusion in service, and further noting the Veteran's "military separation due to 'failure to adapt'".  Dr. T.M. then stated that the emotional problems that the Veteran manifested during his active duty service "were surely a precursor to his subsequent chronic cognitive and depressive symptomatology."  Dr. T.M. further opined that Veteran's "current mental health condition, as likely as not, relates to his period of service on active duty."  

The Veteran underwent a VA examination in February 2012 for mental disorders; the VA examiner diagnosed the Veteran with schizoaffective disorder, depressive type with notable paranoid ideation.  The VA examiner opined that the Veteran's schizoaffective disorder was less likely than not (less than 50 percent probability) incurred in or caused by service, noting the Veteran's reports that he had symptoms of paranoia prior to service, and stating that he did not find any report of significant psychiatric issues in the service records, apart from noting that the Veteran endorsed depression and excessive worry in his July 1979 separation exam.  However, the VA examiner does not appear to have considered all relevant evidence of record in formulating his opinion; in particular, he does not address lay statements by the Veteran's sister that the Veteran has experienced psychiatric symptoms since service, or the Veteran's service treatment records indicating that he received treatment for drowsiness and confusion in May 1979.  Because the examiner failed to consider all relevant evidence of record, the Board finds that the VA opinion is inadequate for adjudication purposes, and will be assigned no probative weight.  

Based on the foregoing evidence, the Board finds that entitlement to service connection for schizophrenia is warranted.  

With respect to the presumption of soundness, while the Veteran indicated that he experienced some psychiatric symptoms prior to service, there is no medical evidence that the Veteran had a psychiatric condition prior to service, and no psychiatric condition was noted on the Veteran's entry into service.  The Board also notes that complaints of psychiatric symptoms are present in the Veteran's service treatment records and service personnel records.  Accordingly, the Board finds that VA has not shown by clear and unmistakable evidence that the Veteran's psychiatric condition both pre-existed service and was not aggravated during service. Accordingly, the presumption of soundness has not been rebutted and the claim is one for direct service connection rather than aggravation of a pre-existing disability.

The Veteran has a current diagnosis of schizophrenia and depressive symptoms.  Accordingly, the first element of service connection has been met in this case.

As stated above, the Veteran's service treatment records indicate that the Veteran experienced psychiatric symptoms while in service, and the September 2012 VA psychiatrist's opinion states that the emotional problems that the Veteran experienced in service were a precursor to his subsequent chronic cognitive and depressive symptomatology.  Accordingly, the second element of service connection has also been met in this case.

With respect to the nexus element of service connection, the September 2012 VA psychiatrist also opines that the Veteran's "current mental health condition, as likely as not, relates to his period of service on active duty."  Taking into account the Veteran's service treatment records, VA and private treatment records, lay statements, and the medical opinions of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current schizophrenia and depressive symptoms were at least as likely as not incurred in or caused by active service.  Therefore, the Board finds that service connection for schizophrenia and depressive symptoms, is warranted.


ORDER

Entitlement to service connection for schizophrenia and depressive symptoms is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


